Exhibit 10.72

2008 Executive Officer Compensation Arrangements

 

Executive Officer

   2008 Base Salary     2007 Bonus Award1

Bruce C. Cozadd

Executive Chairman

   $ 422,000 2   $ 115,000

Samuel R. Saks, MD

Chief Executive Officer

   $ 468,000     $ 140,000

Robert M. Myers

President

   $ 444,000     $ 140,000

Matthew K. Fust

Executive Vice President

and Chief Financial Officer

   $ 375,000     $ 100,000

Carol A. Gamble

Senior Vice President,

General Counsel and Corporate Secretary

   $ 357,000     $ 95,000

Janne L.T. Wissel

Senior Vice President and Chief

Regulatory Officer

   $ 357,000     $ 85,000

 

1

Amounts in this column represent the dollar value of the bonus awarded to each
named executive officer under the Bonus Plan. The bonus awards for the named
executive officers will be paid 50% in cash and 50% in the form of a stock award
under the Equity Incentive Plan. The number of shares of the Company’s common
stock subject to each such stock award will be determined by dividing (i) 50% of
the respective dollar value shown in this column by the (ii) closing sales price
of the Company’s common stock on the NASDAQ Global Market on the first trading
day of the Company’s next open trading window. Both the cash and the stock award
portions of the 2007 bonus awards will be paid and distributed shortly after
that date. Bonuses will be deemed earned at the time they are distributed.

 

2

Mr. Cozadd’s 2008 base salary as shown in the table above is prorated for the
amount of his time devoted to his role as the Company’s Executive Chairman.
Mr. Cozadd currently devotes 90% of his professional time to his role as the
Company’s Executive Chairman.